                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:12CR44

        vs.
                                                                         ORDER
ALBERT L. WOODS,

                       Defendant.

       Defendant Albert L. Woods appeared before the court on February 7, 2019 on an Amended
Petition for Offender Under Supervision [88]. The court will dismiss the Petition for Offender
Under Supervision [73] pursuant to the government’s oral motion and proceed with the Amended
Petition [88]. The defendant was represented by Assistant Federal Public Defender Kelly M.
Steenbock, and the United States was represented by Assistant U.S. Attorney John E. Higgins.
       Through his counsel, the defendant waived his right to a probable cause hearing on the
Amended Petition for Offender Under Supervision [88] pursuant to Fed. R. Crim. P. 32.1(b)(1). I
find that the Petition alleges probable cause and that the defendant should be held to answer for a
final dispositional hearing before Judge Rossiter.
       The government moved for detention. A detention hearing was held. Since it is the
defendant’s burden under 18 U.S.C. § 3143 to establish by clear and convincing evidence that he
is not a danger, the court finds the defendant has failed to carry his burden and that he should be
detained pending a dispositional hearing before Judge Rossiter.
       IT IS ORDERED:
       1.      The Petition for Offender Under Supervision [73] is dismissed on the oral motion
of the government.
       2.      A final dispositional hearing will be held before Judge Rossiter in Courtroom No.
4, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska,
on March 21, 2019 at 9:30 a.m. The defendant must be present in person.
       3.      The defendant, Albert L. Woods, is committed to the custody of the Attorney
General or his designated representative for confinement in a correctional facility;
       4.      The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel; and
       5.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.
       Dated this 8th day of February, 2019.

                                                    BY THE COURT:
                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
